BRIAN QUINN
                                Chief Justice

                              JAMES T. CAMPBELL
                                   Justice

                              MACKEY K. HANCOCK
                                   Justice

                              PATRICK A. PIRTLE
                         Justice | |Court of Appeals

                          Seventh District of Texas
                        Potter County Courts Building
                         501 S. Fillmore, Suite 2-A
                         Amarillo, Texas 79101-2449
                      www.7thcoa.courts.state.tx.us | |
                                 PEGGY CULP
                                    CLERK


                              MAILING ADDRESS:
                               P. O. Box 9540
                                 79105-9540


                             (806) 342-2650 | |
                              November 20, 2008

|April A. Palmer                   |Alex Vasquez                         |
|Attorney at Law                   |Attorney At Law                      |
|P.O. Box 21171                    |510 S. Polk                          |
|Amarillo, TX 79114                |P. O. Box 9278                       |
|                                  |Amarillo, TX 79105                   |
|Federico N. Delgado III           |                                     |
|4124 South Bowie                  |                                     |
|Amarillo, TX 79110                |                                     |

      Dear Counsel:

            The Court this day disposed of Cause No. 07-08-00349-CV,  styled
      In the Interest of S.M.D., N.F.D., and I.F.D., Children.  Enclosed are
      copies of the Court's opinion and judgment and mandate.  Tex. R.  App.
      P. 48.

             In  addition,  pursuant  to   Texas   Government   Code,   Sec.
      51.204(b)(2), exhibits on file  with  this  Court,  if  any,  will  be
      destroyed three years after final disposition of the  case  or  at  an
      earlier date if ordered by the Court.
                                                   Very truly yours,


                                                   PEGGY CULP, CLERK




                                                   By:___________________
|xc: |Kim Bayless                                             |
|    |Caroline Woodburn                                       |
|    |Honorable Pamela Cook Sirmon                            |
|    |Lexis/Nexis                                             |
|    |Lois, Inc.                                              |
|    |State Bar of Texas                                      |
|    |West Publishing                                         |